Citation Nr: 0336796	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased evaluation for cervical 
syndrome with radiculopathy, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from June 1975 to February 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

With regard to the veteran's claim of service connection for 
a psychiatric disorder, the Board notes he was afforded a VA 
examination in January 2002.  At the time of the examination, 
the examiner indicated that the veteran's depression was not 
the result of his service-connected cervical spine, lumbar 
spine, or left knee disorders.  

Along with his substantive appeal, the veteran forwarded 
copies of his service medical records which made reference to 
his back problems resulting in increased mental problems.  On 
the veteran's medical evaluation board, a diagnosis of 
insomnia was rendered.  

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that service connection can also be 
granted for disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The examiner did not render an opinion as to whether the 
veteran's service-connected disabilities aggravated his major 
depressive disorder or whether the veteran's current major 
depressive disorder was directly related to his period of 
service.  

With regard to the veteran's claim for an increased 
evaluation for his cervical syndrome, the Board observes that 
the regulations concerning Diagnostic Code 5293 changed 
during the course of the veteran's appeal.  The RO has not 
had the opportunity to evaluate the veteran under the new 
rating criteria.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
and by Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), are fully complied 
with and satisfied. 

2.  The RO should obtain up-to-date 
treatment records pertaining to the 
veteran from the Dallas VA Medical Center 
from April 2001 to the present.

3.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current psychiatric disorder.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examining 
physician for review.  The examiner 
should be requested to render an opinion 
as to whether it is at least as likely as 
not (at least 50 percent probability) 
that any current psychiatric disorder 
began in or is causally related to the 
veteran's period of service.  

If the answer to the above is in the 
negative, the examiner should also offer 
an opinion on the question of whether it 
is at least as likely as not that any of 
the veteran's service-connected disorders 
has caused or has aggravated any current 
psychiatric disorder.  In the event that 
the examiner finds that the service-
connected disorder(s) did not cause but 
has aggravated any current psychiatric 
disorder, the examiner should address 
each of the following medical issues:  
(1) The baseline manifestations which are 
due to the effects of the non-service 
connected psychiatric disorder  (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected disorders, based 
on medical considerations, and (3) The 
medical considerations supporting an 
opinion that increased manifestations of 
a psychiatric disorder are proximately 
due to the service-connected disorders.  
Complete detailed rationale should be 
given for each opinion that is rendered.  
If the examiner cannot answer the above, 
in order that the degree of aggravation 
can be determined without resort to 
speculation, the examiner should so 
state.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his cervical 
syndrome.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.  
The examiner should provide an opinion 
regarding whether pain due to the 
service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use and 
indicate whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected cervical spine 
disorder.

Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant, without good cause, 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the claimant pursuing an original, 
reopened or claim for an increase without 
good cause fails to report for 
examination, the claim will be denied.  
This Remand serves as notice to the 
veteran of the regulation.

5.  The RO should then readjudicate the 
claims for an increased rating for 
cervical syndrome with radiculopathy and 
for service connection for a psychiatric 
disorder.  If any of the claims remain 
denied, the case should be returned to 
the Board after compliance with requisite 
appellate procedures.  By this remand, 
the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




